 RAY HOPMAN PLUMBING & HEATINGRay Hopman d/b/a Ray Hopman Plumbing &HeatingandSouthernCaliforniaPipeTradesDistrict Council No. 16.Case 31-CA-869February 11, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn September 13, 1968, Trial Examiner EugeneK. Kennedy issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and the Respondentfiled exceptions to the Trial Examiner's Decision,and the General Counsel filed a supporting brief andan answering brief to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at , the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, except as modified herein.We find merit in the General Counsel's exceptionsto the Trial Examiner's inadvertent failure to fullydescribe the appropriate collective-bargaining unit,and to make certain conclusions of law based uponhisfindings of fact.We substitute the followingdescription of the bargaining unit for that in theTrial Examiner's Decision:All employees of the employer-members of theCouncil,includingRespondent'semployees,employed as plumbing journeymen, heating andair-conditioning journeymen, industrial pipe fittersjourneymen, lead burning journeymen, service andrepair journeymen, and certified service and repairjourneymen or who perform and are performingall plumbing, heating and piping work in the areaknown as Southern 'California, more particularlydescribed as the Counties of Los Angeles, Orange,Riverside, San Bernardino, Imperial, San Diego,Ventura, Santa Barbara, and San Luis Obispo,butexcludingofficeclericalemployees,professional employees, guards, watchmen, andsupervisors as defined in the Act.We substitute the following Conclusions of Lawfor those of the Trial Examiner:1.The Respondent is, and has been at all timesmaterial herein, an employer engaged in commerce403within the meaning of Section 2(6) and (7) of theAct.2.The Union is, and has been at all timesmaterial herein, a labor organization within themeaning of Section 2(5) of the Act3.At all times material herein the Union has beenthe sole and exclusive bargaining representative ofthe employees in the appropriate unit describedherein, including employees of the Respondent.4.At all times material herein the Respondenthas been a member of the Plumbing-Heating andPiping Employers Council of Southern California,Inc.and said Council exists for the purpose, inwhole or in part, of bargaining with the Union withrespect to wages, rates of pay, hours of employment,and other terms and conditions of employment.5.By failing and refusing to recognize the Unionas the bargaining representative of his employees,and by failing since April 24, 19671 to honor andapplythetermsofthecollective-bargainingagreement executed by the Council with the Unionon his behalf on July 1, 1966, the Respondent hasviolated Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of the Act.THE REMEDYWeagreewiththeTrialExaminer'sRecommendedOrder insofar as it orders theRespondenttorecognizetheUnionasthebargainingrepresentative of his employees and tohonorthecollective-bargainingagreementbyfulfillinghismonetaryobligationsarisingthereunder.Moreover, we find merit in the GeneralCounsel's argument that the Respondent should beordered to give retroactive effect from April 24,1967 to all the terms and conditions of thebargaining agreement.Accordingly,we shall somodify the Trial Examiner's Recommended Order.Backpay, if any, shall be computedin accordancewith the formula set forth in F.W.WoolworthCompany,90 NLRB 289, and shall bearinterest asprescribed inIsisPlumbing & Heating Co.,138NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent,Ray Hopman, d/b/a Ray Hopman Plumbing &Heating, Solvang, California, his agents, successors,and assigns, shall take the action set forth in theThis is the date specified in the complaint,and conceded in theRespondent's answer to the complaint,from which Respondent failed andrefusedtogiveeffectto,maintainandenforcethesubjectcollective-bargaining agreement174 NLRB No. 64 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrialExaminer'sRecommendedOrder,assomodified.1.Substitute the following for paragraph I of theTrial Examiner's Recommended Order1.Cease and desist from:(a)Refusing to recognize the Union and to makethe payments due to date as required by its LaborAgreement with the Union.(b) In any like or relatedmanner, interfering with,restraining, or coercing his employees in the exerciseof the right to self-organization, to form labororganizations, to join, or assist Southern CaliforniaPipe Trades District Council No. 16, or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing and to engageinother concerted activities for the purpose ofcollectivebargainingorothermutualaidorprotection,or to refrain from any or all suchactivities, except to the extent that such right maybe affected by an agreement requiring membershipinalabororganizationasaconditionofemployment as authorized in Section 8(a)(3) of theAct.2.Substitute the following as paragraph 2(a) ofthe Trial Examiner's Recommended Order:"(a) Honor and give retroactive effect from April24,1967, to the terms and conditions of saidagreement, includingbutnotlimitedtotheprovisions relating to wages and other employmentbenefits, and in the manner set forth in the sectionof this Decision and Order entitled "The Remedy,"make whole his employees for losses, if any, theymay have suffered by reason of the Respondent'sfailure to honor and apply the terms of the laboragreement."3.Substitute the following for the first indentedparagraph of the Appendix.IWILL NOT refuse to recognize the SouthernCalifornia Pipe Trades District Council No. 16 asthe bargaining agent for my employees and IWILL NOT refuse to honor and apply the termsof the labor agreement entered into on my behalfwith the Union by the Plumbing-Heating andPiping Employers Council of Southern California,Inc.4.Add the following indented paragraphs to thenotice:IWILL give effect, retroactive to April 24, 1967,to terms and conditions of said labor agreement,including but not limited to wages and otheremployment benefits, and I shall make myemployees whole for any losses they may havesuffered by reason of my refusal since that date tohonor and apply the terms of said agreement.IWILL NOT in any like or related manner,interfere with, restrain, or coerce my employees inthe exercise of the right to self-organization, toform labor organizations, to join, or assistSouthern California Pipe Trades District CouncilNo. 16, or any other labor organization, tobargain collectively through representatives oftheirown choosing, and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any or all such activities except tothe extent that such right may be affected by anagreement requiringmembership in a labororganization as a condition of employment asauthorized in Section 8(a)(3) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE K KENNEDY, Trial Examiner: This proceedingwas heard in Santa Barbara, California on March 26,1968 and in Los Angeles, California on April I, 1968.'The issue presented is whether Ray Hopman d/b/a RayHopman Plumbing & Heating, herein Respondent,violated its obligation to bargain by his failure to complywith the terms of a collective-bargaining agreement.Upon the entire record, a consideration of the briefsfiledby Respondent and the General Counsel, and myobservation of the demeanor of the witnesses, I make thefollowingFINDINGS OF FACT1.THE JURISDICTION OF THE BOARDThe litigation in this case was concerned in somemeasure with the question of membership by RespondentinthePlumbing-Heating and Employer Council ofSouthern California, herein called the CouncilA findingon this question will be made in the course of consideringthe evidence that Respondent was a member at all timesmaterial herein.During the calendar year 1966 and during the 12monthsprecedingOctober24,1967,theemployer-members of the Council, in the course andconduct of their business, collectively purchased andreceived goods, materials and supplies valued in excess of$50,000 directly from sources located outside the State ofCalifornia.During the calendar year 1966 and during the 12monthsprecedingOctober24,1967,theemployer-members of the Council collectively performedservices valued in excess of $50,000 for agencies of theUnited States Government and/or private business firmswhich in turn engaged in National Defense work.The Council is a trade association which admits tomembership firms engaged in the plumbing-heating orpiping industry in Southern California and which exists inpartfor the purpose of negotiating, executing andadministeringmultiemployercollective-bargainingagreementsonbehalfofitsmemberswiththecollective-bargaining representatives of their employees.The Council is engaged in commerce and in a businessaffecting commerce within the meaning of the ActII.THE LABORORGANIZATION INVOLVEDThe Southern California Pipe Trade District CouncilNo 16, herein the Union is a labor organization withinthe meaning of the Act'The charge was filedon October 10, 1967 and thecomplaint issued onDecember22, 1967. RAY HOPMAN PLUMBING & HEATING405111.THE ALLEGED UNFAIR LABOR PRACTICESA. The EventsRespondent has been engaged in the plumbing businesssince 1957.He has at times been a member of the Unionandsince1957haspersonallyexecutedtwocollective-bargaining agreements with the Union.On October 27, 1965, Respondent was approached byBrian Bilat who was engaged in securing new members forthe Council Bilat's approach was to stress the advantagesof having the Council represent small employers in theirdealings with a powerful union in the event of disputesand also in negotiations.OnOctober27,1965,Respondentsignedtheapplication for membership in the Council(see attachmentA).The application recites thatRespondentHopmanacknowledged receipt of the By-laws of the Council andthe Labor Agreement in effect between the Council andthe Union and by the execution of such agreement agreedto be bound by the By-laws and the Labor Agreement.'By letter dated December 9, 1965, Respondent wasinformed by the Council that he had been accepted intothemultiemployerassociationand from that timeRespondent paid dues through June 1966 when the1963-1966 Labor Agreement between the Union and theCouncil terminated.A new agreement was negotiated between the Counciland the Union effective July 1, 1966.Respondent was notinformed of the terms of the new agreement prior to itsexecution and when he received a copy after July 1, 1966,according to his testimony he "blew his top" over a newprovision in the agreement and thereafter refused tocomply with its terms,or to make any payments requiredby the Labor Agreement.The provision in the new agreement which was not inthe previous one is as follows:Section I2..No employer employing less than three (3)journeymen shall be permitted to work with the toolson any job in any shopunlesshe complies with all theprovisions of this agreement, including payment of allfringe benefits at journeymen rate of pay for fifty (50)fullweeks a year. Such payment shall be a condition ofbeing permitted to work with the tools.Respondent submitted calculations that if he workedfor the 3 year period covered by the Labor Agreement he'Hopman testified thatBdat did not leavewith him a copy of theBy-laws andLaborAgreement.Although thequestionofwhen theHopmans probably receivedthe By-laws is not a substantial issue, in theentire contextof events the testimonyconcerning their receipt has abearing on assessingthe accuracy of the evidence to the effectthat BilatsaidRespondentcould withdraw from the Council at any timeby sendinga letter.Hopman testifiedthat prior to November1,1966 he had neverreceiveda copy of theBy-laws fromanyone.Ata later stage of histestimony he relatedthat he received a copy of the Labor Agreement andBy-laws, 3 or 4 weeks afterhe signed his application for membership in theCouncil,on October 27, 1965He was recalled as a witness and changedhis testimonyto the effect that he firstreceiveda copy of theBy-laws inNovember1966.Bilat'stestimony to the effect that whenhe signed upmembers he always gave them a paperboundcopy of theBy-laws andLabor Agreementwas convincing and is credited as indicating he gavethese documents to RespondentFurthermore,his testimony is creditedthatitwas an unvaryingpractice tosend new members a leatherette boundcopy of the By-laws,and itis found thatRespondentreceivedone of theseas well as the copy givenon the occasion of signing the application.would have to make contributions amounting to $11,690.About 30 percent of this would be of no benefit at all.This percentage represents the amount paid into thepension fund for which he was not eligible. About 25percent represented compulsory payments for health andwelfare which may or may not be useful to Respondent.Presumably substantial amountswouldbedue forRespondent's two employees since the record indicates hedid not make any payments on their behalf after July 1,1966. The amounts due may be different for Respondentthan for his employees. According to the testimony ofCouncilRespresentativeBilat,ifan employer onlypersonallyperforms servicework,hisobligation forcontributions in connection with his own work is limitedto1percentcontributionfor the apprentice fund.However, if at any time during the year he performs workcharacterized as new construction, he must make the fullcontributions for the entire year. The record reflects thatRespondent performed some new construction work buthas curtailed, if not eliminated it except for one projectsinceJuly 1, 1966.Although thismattercouldberesolvedwithoutreference toRespondent's obligation to the Councilarising from the By-laws of the Council, a considerablepart of the record hingedon Bilat's allegedrepresentationsconcerningthe timing and right of Respondent towithdraw from the Council.Section E of the By-laws provides:A regular member may resign effective upon the dateofratificationofnegotiationsofanycollectivebargaining agreement between the Council and itsmembers and the United Association of Journeymenand apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, providedsuch members shall have given notice of such intentionduring the period between ninety (90) and one hundredtwenty (120) calendar days prior to such expiration dateof such contract. In the absence of written notice ashereinabove provided, eachmember shall continuemembership for the duration of days succeedingcollectivebargainingcontract entered into between theCounciland the United Association subject toresignation upon the date of ratification of each suchsucceeding contract upon ninety (90) to one hundredtwenty (120) days notice prior to expiration date thereofas aforesaid.Respondent's principal defense rests on a contention offraudbasedon this claim of reasoning. Respondentcontends that Bilat told the Hopmans, Respondent couldwithdraw from the Council at any time by sending aletter.This allegedly was a fraudulent representation andcontrary to the provision for resignationin theBy-laws asset forth above. Further when Respondent discovered thattheCouncil had not carried out its allegedly declaredpurpose as containedinBilat's representationto assist itsmembers in dealing with the Union, but, on the contrary,negotiatedaharmfulagreementfromRespondent'sstandpoint, it had a right to rescind its membership.Respondent contends that flowing from this right torescind, the result would be that itwas nolonger boundby the Union's labor agreement. The two bases for fraudreston an allegedmisrepresentationofmethod ofresignationand-amisrepresentation that the Councilwould help its small employers.A study of the record leads to the result thatRespondent is bound by the 1966-69 Labor Agreementbecause it did not make a timely withdrawal from theCouncil and that he did not comply with the By-laws of 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheCouncil which bind him to the 1963-1966 LaborAgreement by specific contractual provisions.Even assuming,arguendo,theremight be merit inRespondent's theory that a right to rescind his agreementwith the Council would carry with it the right to relieffrom the Labor Agreement, the record facts do notsupport a basis for recission.Respondent claims that Bilat misled him by telling himhe could withdraw from the Council at any time bysending a letter. Although Bilat conceded he could notrecall the verbatim conversation with the Hopmans, hewas definite in his testimony that he verbally told theHopmans as he did other new members the requirementsof the By-laws for resignation. As noted above,-it is foundthat Respondent was furnished a copy of the By-laws onOctober 27, 1965 and another copy shortly thereafter.Respondent's application for membership in the Council,executed by him, also acknowledged receipt of a copy ofthe By-laws.InadditiononOctober25,1966,Respondent'shandwritten note indicating a refusal to pay dues was onthebasis thatRespondent had not signed a newagreement,andwas not based on the claim thatRespondent could withdraw at any time.On February 23, 1967, Respondent wrote a letterindicatinga desire to sever any connection with theCouncil and to be relieved of any obligations under thelabor agreement.While expressing dissatisfaction with the.contract and lack of knowledge of its terms prior to itsexecution,Respondentmadenomentionofanymisrepresentation about the method of resigning from theCouncil.Respondent's attorney, in a letter of September 18,1967,toaJointArbitrationBoard,statedthatRespondent was induced by fraud to join the Council. Thetype of fraud is not specified and from the context of theletter it appears that the claimed fraud was based on thepremise that Hopman was told the Council would helphim, whereas the Council negotiated an agreement adverseto the interest of Respondent.In addition, Respondent's affidavit given to a Boardagent does not recite that Bilat told him he couldwithdraw from the Council at any time but merely recitedthat Bilat failed to tell him he could withdraw only atspecified times. This affidavit was reviewed by Respondentand his attorney before he signed it.Respondent's answer alleges collusion between theUnion and the Council and that the Labor Agreement wasunlawful but does not claim fraud based on Respondentbeing told he could withdraw at any time.On November 1, 1966 Frances Hopman, wife ofRespondent, added the following handwritten note on aletter sent to Respondent by the Council and returned itto the Council: "The man who sold us on this said wecould drop it whenever we wanted to and since we did notsign the new Labor Agreement in July, we do not owethis."This note was added on a letter from the Council whichdealt with the resignation provision of the By-laws, andMrs.Hopman's replywasdirectedtothisafterRespondent's previous reason given to the Council forattempting to withdraw was that he had not signed theagreement. It seems likely thatMrs.Hopman's noterepresented an additional attempt to avoid what wasregarded as an extremely unjust agreement and it is notaccepted as correctly reflecting Bilat's statement to theHopmans about the conditions of resignation.In summary, the record does not support a finding thatmisleading or false statements about the time and methodof resignation induced Respondent to become a memberof the Council and in turn become bound by the 1966-69agreement with the Union.In the other more nebulous area of claimed fraudsuggested by some of the evidence, Respondent's defenseis even less persuasive. In general terms the fraud seemsto lie on the claim that Bilat represented to Respondentthe Council would be helpful in dealing with the Union,whereasinfactthe1966-1969agreementwaseconomically harmful to Respondent. The realities oflabor negotiationswouldmilitateagainst finding thatRespondentwas guaranteed that a good or betteragreement would be negotiated. Perhaps the agreementwas the best that could be obtained under thecircumstances.ThefactthattheCouncilhasapproximately 400 members and slightly more than halfare in the same position as Hopman, with three or lessemployees,preventsafindingon this record thatRespondent has a right to rescind its agreement with theCouncil because it negotiated a poor labor agreement forRespondenteventhoughBilatundoubtedlytoldRespondent the purpose of Respondent was to aid him indealing with the Union. Terms of any labor agreementwould hardly be calculated to satisfy all 400 members oftheCouncil.Respondent did not choose to follow theresignation procedure specified by the Council By-lawsand the result, harsh though it may be, is a bindingagreement with the Union.Aside from the question of Respondent's right to resignfrom the Council, there is a basic principle established bycase law which under the circumstances would bindRespondent to the 1966-1969 agreement executed by theCouncil and the Union.From October 1965 until July 1, 1966, Respondent wasamember in good standing with the Council, paid duesand other payments representing fringe benefits and thuswas a member of a multiemployer bargaining unit.Respondent did not attempt to withdraw from thebargaining unit or the Council until a new contract hadbeen executed. This by any test is not a timely withdrawalandRespondent is bound by the labor agreementnegotiated by his representative.The applicable law on this question is cited by theGeneral Counsel in his brief as contained inTulsa SheetMetal Works, Inc.,149 NLRB 1487 at 1500-01:Once bargaining has commenced and negotiations arereaching their fruition, it would appear that stability ofthe collective-bargaining, processwould demand thatwithdrawal from group bargaining be permitted onlyunderthemostunusualcircumstances.Suchcircumstanceswould not arise, it seems apparent,merelybecause the evolution of negotiations hasindicated to one of the individual participants that itsbargaining agent appears to be moving inexorablytoward agreement or contract terms which would be toiteconomically burdensome. . . .some responsibilitymust rest upon the Employer who invokes theadvantages of group bargaining to assess and assumethe responsibilities and limitations inherent therein.In the present case it was not a question of attemptedwithdrawal during negotiations, but after the execution ofthe agreement. Thus here Respondent would be bound byitsterms irrespectiveoftheCouncilBy-lawsasRespondent made no effort to terminate the authority oftheCouncil as his bargaining agent until the new RAY HOPMAN PLUMBING & HEATING407agreement, which Respondent disliked, was executed.Respondent makes a claim that the labor agreementwas illegal and thus he was relieved from honoring itsobligation. This contention does not meet the question ofRespondent's obligation to recognize the Union as thelawful bargaining agent of his employees. As a practicalmatter this would probably be a matter of indifference toRespondent as he obviously is only concerned about thefinancial obligations arising from the Labor Agreement.On the question of illegality of the agreement,Respondent's contention amounts to little more than abare claim. The Labor Agreement on its face pertains toand affects working opportunities of employees, which is asubject embraced by the National Labor Relations Act.Respondent cites Section 16600 of the CaliforniaBusinessand Professional Code.Except as provided in this chapter, every contract bywhich anyone is restrained from engaging in a lawfulprofession, trade, business of any kind is to that extentvoid.This section is part of a statute now codified sometimesstill referred to as the Cartwright Act.Section 16722 of theBusinessand Professional Codealso provides. "Any contract or agreement in violation ofthis chapter is absolutely void and is not enforceable atlaw or in equity."Without resolving the question of federal preemption onthis issue as suggested byUnited States v. Carrozzo 37F.Supp. 191, affd. 313 U.S. 539, andUnited States v.William LHutcheson32 F.Supp. 600, the CaliforniaauthoritiesthathavebeenreviewedestablishthatRespondent's defense on this point is without merit.The test of whether an agreementis inviolation of theCartwright Act is whether by its nature it generally tendsto lessen competition and creates a monopoly.People v.Santa Clara Valley Bowling Proprietors Assn.,238 (C A.2) 225. The labor agreement here does not appear to meetthis test.A more definitive answer to this question, contrary tothe position of Respondent, is contained inO'Shea v. TileLayers Union,155 Cal. App. 2d 373, 376:Full freedom of employees to associate to negotiate thetermsand conditions of their employment is thedeclared policies of this state. (Lab. Code 923) Theseprovisions have been held to except from the operationof the Cartwright Act combinations of laborers for thepurpose of furthering their interests(L.Schweizer v.Local Joint Executive Board,121 Cal. App. 2d 45 (262P (2) 568) and this exception is recognized where theobject of the labor combination is reasonably related towages, hours or conditions of employment.(L. S. SmithMet.Market Co. v. Lyons,16 Cal. 2d 389 (106 P.2414); Los Angeles Pie Bakers Assn. v. Bakery Drivers,122 Cal. App. 2d. 237 (264 P.2 615).The provisions of the labor agreement here challengedby Respondent require a price on the part of employers toworkundercertainconditionsbuthaveaclearrelationship to providing additional work for employees.In conclusion, it is found the General Counsel hasclearly establishedRespondent has unlawfully failed torecognize the Union and to comply with his obligationsunder the Labor Agreement with the Union.By virtue of his membership in the Council at all timesmaterial and his obligation to the Union embodied in anagreement containing a recognitionand a unionsecurityclause,' the Union at all times material has been, and isnow, the exclusivemajorityrepresentativeof theemployees in this described unit:All employees of the employer-members of theCouncil, including Respondent's employees, employedas plumbing journeymen heating and air-conditioningjourneymen, industrial pipe fitters journeymen, leadburning journeymen, service and repair journeymen orwho perform or are performing all plumbing, heatingand piping work in this area known as SouthernCalifornia,more particularly described as the Countiesof Los Angeles, Orange, Riverside, San Bernadino,Imperial, San Diego, Ventura, Santa Barbara, and SanLuisObispo, but excluding office clerical employeesprofessionalemployees,guardswatchmen,andsupervisors as defined in the Act.Upon the basis of the foregoing findings of fact andupon the entire record in this proceeding, I make thefollowing-CONCLUSIONS OF LAW1.Respondent is and has been at all material times anemployer within the meaning of the Act.2.The Union is and has been at all material times alabor organization within the meaning of the Act.3.The bargaining unit of employees described inSection III at all times material has been represented bytheUnionastheexclusivemajoritybargainingrepresentative of the employees in the unit including theemployees of Respondent.4.By failing and refusing to recognize the Union as thelawful bargaining representative of his employees and tohonor the Labor Agreement with the Union covering suchemployees, Respondent has violated Section 8(a)(5) of theAct.5.The aforesaid unfair labor,practices are unfair laborpractices affecting commerce within the meaning of theAct.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(5) and 8(a)(1) ofthe Act, it will be recommended that he cease and desisttherefrom and take certain affirmative actions designed toeffectuate the policies of the Act.In order to remove the effects of the unfair laborpractices,anorderwillberecommended requiringRespondent to fulfill all its monetary obligations arisingfrom the Labor Agreement with the Union as well as torecognize the Union as the bargaining representative ofhis employees.4RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thisproceeding, it is recommended that Respondent, hisagents, and assigns, shall:1.Cease and desist from refusing to recognize theUnion and to make the payments due to date as requiredby its Labor Agreement with the Union.2.Take the following affirmative action which it isfound will effectuate the policies of the Act'Tulsa Sheet Metal Works, Inc, supra,1479W.L.R.B. v HydeSupermarket,339 F 2d 568 (C A9),OgleProtectionService,149 NLRB 545 408DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Make the payments as described in paragraph 1above.(b) Preserve until compliance with any order made bytheNational Labor Relations Board for payments dueunder the Labor Agreement is effectuated and makeavailable to the said Board and its agents upon request forexaminationand copying all payroll records, socialsecuritypayment records, timecards, personnel recordsand reports and all other records relevant to adetermination of the amount of payments due as providedunder the terms of any such order.(c) Post in conspicuous places at Respondent's place ofbusiness including all places where notices to employeesare customarily posted, copies of the notice attachedhereto and marked "Appendix."5 Copies of said notice onforms to be provided by the Regional Director for Region31,shall,afterbeing duly signed by Respondent, bepostedimmediatelyuponreceiptthereofandbemaintained by it for a period of 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) In writing, notify the Regional Director for Region31 within 20 days from the receipt of this Decision, whatsteps Respondent has taken to comply herewith.,''In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals,Enforcing an Order" shall be substituted for the words "aDecision and Order ",in the event that this Recommended Order be adopted by the Board,this provision shall be modified to read"Notify theRegional Director, forRegion 31, in writing, within 10 days from the date of this Order whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:IWILL NOT refuse to recognize the SouthernCaliforniaPipeTradesCouncilNo. 16 as thebargaining agent for my employees and will pay allmonetary obligations due under an agreement with saidlabor organization from July 1, 1966 to date.RAY HOPMAN, D/B/ARAY HOPMAN PLUMBING& HEATING(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 215WestSeventh St., Los Angeles, California, 90014, Telephone688-5850.ATTACHMENT AAPPLICATIONFOR MEMBERSHIPTo:PLUMBING-HEATINGAND PIPING EMPLOYEESCOUNCIL OFSOUTHERN CALIFORNIA, INC.608 South Hill Street, Suite 1010Los Angeles, California 90014DateOctober 27, 1968The undersigned hereby applies for membership inthe PLUMBING-HEATING AND PIPING EMPLOYERSCOUNCIL OF SOUTHERN CALIFORNIA, INC., andin connection therewith hereby states and agrees.1.That the undersigned is a licensed contractorengaged in the plumbing, heating and/or pipingindustrywithinthefollowingSouthernCaliforniacounties:LosAngeles,Orange,Riverside,SanBernadino,Imperial,Ventura,SantaBarbara,San Luis Obispo and San Diego.2.That if admitted to membership the undersignedwillabide and be bound by all the provisions of theArticlesof Incorporation and By-laws of the Councilas they now exist and as they may be amended, andwill thereby, and also by virtue of this application,become a party to and be bound by the SouthernCalifornia Pipe Trades Agreement between the Counciland Southern California Pipe Trades District CouncilNo. 16 of the United Association and affiliated localunions.Receipt of copies of the Articles, By-laws,andlaboragreementnow in force is herebyacknowledged.3.ThePLUMBING-HEATING AND PIPINGEMPLOYERSCOUNCILOFSOUTHERNCALIFORNIA, INC., is herebydesignatedasthesoleand exclusive collective bargaining representativefor and on behalf of the undersigned,and the Counciland its Officers and other designated representativesare authorized to execute any and all labor agreementsand documentswhichare to be binding upon the members RAY HOPMAN PLUMBING & HEATINGof the Council in accordance with the By-laws.4.During the past year the average number of.United Association members employed by the undersignedwas 2.Ray Homan Plumbing & Heating688-6691 (805)Name of Firm or ContractorBusinessPhone Number1661 Fir AvenueSolvangCaliforniaBusiness Street AddressCityStateLipo eContractor's License No. 173575 Type L34396BusinessLicense No. 93463Is your firm a corporation no, Partnership no, orsingle ownership yesOFFICERS, PARTNERS OR OWNERS OFBUSINESSNameRay HopmanTitleOwnerNameTitleNameTitle5.Name of Officer, Partner or Owner to be excludedfrom coverage by the labor agreement: (List only one. SeeSection I Paragraph 2 of Labor Agreement).Ray HopmanTitleOwner4096.Name of Workmen's Compensation InsuranceCarrier State of California.7.Name of DisabilityInsuranceCarrierNorthernInsurance Co.8.Name, HOME ADDRESS, and telephone numberof one principal of your firm:Ray Ho man 1661 Fir Ave., Solvang, Calif., 688-6691terfirms in the plumbing,heating andpipingindustry in which I/We have management or ownershipinterest:Name andAddressXPhoneName andAddressXPhoneName and AddressXPhoneIcertify that I am authorized to execute this applicationfor the above named firm with knowledge that theinformation contained herein may be relied upon by theCouncil and its members.By/s/ Ray HopmanOwnerAuthorized SignatureTitle